DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-32 are currently pending and have been considered below.
Claim Interpretation
	Claim 1 recites “wherein each rotor in at least one rotor pair is established at an angle tilted away at an equal but opposite fore and aft angle from a vertical axis parallel to a vertical axis of the aircraft wherein the angle is configured to be operationally varied and, in that each rotor in at least one other rotor pair is established at another angle tilted away at an equal but opposite left and right angle from the vertical axis parallel to a vertical axis of the aircraft wherein the another angle is configured to be operationally varied.” 
In light of applicant’s disclosure and applicant’s remarks received January 10, 2022, the claim limitations “the angle is configured to be operationally varied” and “the another angle is configured to be operationally varied” are being interpreted to mean that the rotors possess cyclic pitch capability and/or collective pitch capability.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0167776 to Shaw (“Shaw”).
Regarding claim 22, Shaw teaches an aircraft capable of fixed-wing and rotor flight modes  (claim 1; FIGS. 23A-23B, see also FIGS. 25A-25C), the aircraft comprising: a fuselage wherein the fuselage includes a front portion and a rear portion and wherein the fuselage includes a longitudinal axis (364) of the aircraft extending through the front portion and the rear portion (FIGS. 23A-23B; see also FIGS. 25A-25C), wherein the aircraft includes an aircraft center-of-gravity; a wing (362) coupled to the fuselage (¶ [0133], FIGS. 23A-23B; see also ¶ [0135], FIGS. 25A-25C); a first support boom (358, ¶ [0133], FIGS. 23A-23B; see also FIGS. 25A-25C) coupled to the wing and a second support boom  (358, ¶ [0133], FIGS. 23A-23B; see also ¶ [0135], FIGS. 25A-25C) coupled to the wing wherein the fuselage is positioned equidistant between the first support boom and the second support boom and wherein the first support boom and the second support boom are parallel to the longitudinal axis (FIGS. 23A-23B, 25A-25C); a propulsion system (360) configured to provide thrust substantially aligned with the longitudinal axis (¶ [0133], FIGS. 23A-23B; see also ¶ [0135], FIGS. 25A-25C); and a rotor array (356) distributed among the first support boom and the second support boom (¶¶ [137], [0133], FIGS. 23A-23B; see also ¶ [0135], FIGS. 25A-25C) wherein the rotor array provides substantially vertical thrust and wherein each rotor includes a mechanism to change rotor pitch angle and the rotor attitude (¶ [0027], teaching “collective and a stick,” and thus teaching a see also ¶ [0018], teaching variable-pitch propellers).
Shaw also teaches a detachable cargo container (¶ [0105], FIGS. 9A-9B) having a detachable cargo container center-of-gravity, wherein the fuselage includes a mounting system configured to couple the detachable cargo container to an exterior portion of the fuselage such that the aircraft center of gravity and the detachable cargo container center-of-gravity are aligned  (¶¶ [0028], [0099]-[0101]; FIGS. 9A-9B). Shaw’s teaching of the cargo container and mounting system, however, refers to embodiments different than the embodiments relied upon for teaching the other elements of claim 1. Specifically, Shaw teaches the mounting systems in the context of embodiments that do not include a wing (see FIGS. 9A-9B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shaw, by incorporating the cargo container and mounting system into the embodiments that include a wing (e.g., the embodiments shown in FIGS. 23A-23B, 
	Regarding claim 23, Shaw as modified teaches wherein the aircraft center-of-gravity remains substantially unchanged when the detachable cargo container is attached to the mounting system and when the detachable cargo container is detached from the mounting system (¶¶ [0028], [0099]-[0101]). 
Regarding claim 24, Shaw as modified teaches wherein each rotor is associated with a rotor drive system (¶¶ [0018], [0133]).
Regarding claim 25, Shaw as modified teaches wherein each rotor drive system includes a motor and each motor is coupled to a battery system and wherein the propulsion system includes a generator and wherein each motor receives power from the battery system and the generator (¶¶ [0085], [0133]).
Regarding claim 26, Shaw as modified teaches a liquid-fuel engine capable of sustaining the aircraft in a cruise flight mode independent of the rotor array (¶¶ [0085], [0133]).
Regarding claim 27, Shaw as modified teaches a flight control system configured to transition the aircraft from the vertical flight mode to the cruise flight mode and from the cruise flight mode to the vertical flight mode (¶¶ [100], [0027]-[0029], [0127]).
Regarding claim 28, Shaw as modified teaches an independent sensor associated with each rotor, the sensor configured for sensing a position of each rotor in the rotor array; and a rotor drive system configured to, responsive to sensing the position of each rotor, stop each rotor independently (¶¶ [0100], [0127]).
Regarding claim 29, Shaw as modified teaches wherein each rotor of the rotor array has variable pitch (¶¶ [0018], [0027]).
Regarding claim 30, Shaw as modified teaches wherein the liquid-fuel engine provides thrust sufficient to sustain the aircraft in the cruise flight mode without aid from the rotor array system (¶ [0133]).
Regarding claim 31, Shaw as modified teaches wherein the liquid-fuel engine is coupled to a generator and wherein the generator is configured to provide energy to a battery management system and/or directly to the rotor array system (¶ [0085]).
Regarding claim 32, Shaw as modified teaches wherein thrust sufficient to sustain the aircraft in the vertical flight is based on an energy contribution from the liquid-fuel engine and the battery management system (¶ [0133]).
Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive. 
Regarding the previous rejections under 35 U.S.C. 112(a): In light of applicant’s disclosure and applicant’s remarks received January 10, 2022, the claim limitations “the angle is configured to be operationally varied” and “the another angle is configured to be operationally varied” are being interpreted to mean that the rotors possess cyclic pitch capability and/or collective pitch capability. Thus, the previous rejections under 35 U.S.C. 112(a) are moot and thus withdrawn. 
Regarding the prior art rejections, Shaw as modified teaches each and every element of new claims 22-32, including “a mounting system configured to couple the detachable cargo container to an exterior portion of the fuselage such that the aircraft center of gravity and the detachable cargo container center-of-gravity are aligned” and “wherein the aircraft center-of-gravity remains substantially unchanged when the detachable cargo container is attached to the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            
/Nicholas McFall/Primary Examiner, Art Unit 3644